DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statements filed have been considered.  NPL document number 48, “ELFO Automated…” has been lined through and not considered because a proper date has not been provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 18 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tate et al. (US Publication No. 2008/0177126 A1, cited by applicant).
Regarding claim 18, Tate teaches a shielding assembly for an infusion system (Abstract; paragraph [0087]), the shielding assembly comprising: a sidewall (see upper surface (103) in Figure 1C; paragraphs [0072], [0073], [0077], [0078]) defining a plurality of compartments and providing a radioactive radiation barrier for the compartments (paragraphs [0072], [0073], [0078], & [0087]); a first passageway formed in an upper surface of a first portion of the sidewall (see first trough (107) & second trough (113) in Figure 1C; paragraphs [0078] & [0079]), the first portion of the sidewall defining a first compartment of the plurality of compartments (see first well (111) in Figure 1C), the first compartment being sized to contain a radioisotope generator of the infusion system (see vial access device (600) & radiopharmaceutical vial or container (902) in Figures 1C & 1E; paragraph [0079]), and the first passageway being sized to accommodate routing of an eluate line from the generator (see first tubing section (204) & second tubing section (210) in Figure 1C; paragraphs [0078], [0079], & [0096]-[0101]); a second passageway formed along a second portion of the sidewall (see third recess or trough (125) in Figure 1C; paragraph [0080]) , the second portion of the sidewall extending upward relative to the first portion of the sidewall and defining a second compartment of the plurality of compartments, the second compartment being sized to accommodate a waste bottle of the infusion system and the second compartment being located on a side of the second portion of the sidewall that is opposite the second passageway (see third well (127) in Figure 1C; paragraphs [0080]-[0086], [0107], & [0162]-[0165]), and the second passageway being sized to accommodate routing of at least one extension of the eluate line from the generator (paragraphs [0080]-[0082], [0107], & [0162]-[0165]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tate.
Regarding claims 19 and 20, Tate teaches the shielding assembly of claim 18 and Tate teaches the wells and troughs formed in the upper surface (103) can be configured, sized, or arranged as suitable for the length, design, or configuration of the various components, that Figure 1C conveys general positional relationships of such recessed portions with respect to one another, and that the recessed portions shown and described are preferably encased throughout with suitable radioactive shielding to further minimize exposure to an operator (paragraph [0085]-[0087]).
Tate does not explicitly teach the upper surface of the first portion of the sidewall extends about a perimeter of an opening into the first compartment; or the second passageway extends to an upper surface of the second portion of the sidewall, the upper surface of the second portion extending about a perimeter of an opening into the second compartment. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper surfaces of the portions of the sidewall to extending around a perimeter of the compartments in order to provide suitable radioactive shielding to further minimize exposure to an operator (Tate, paragraph [0087]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 9,123,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious broadening of the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791